DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits following applicant’s response to a restriction/election requirement mailed on 07 October 2021.  Claims 1-16 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 17 December 2019 and 26 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-8 in the reply filed on 12 November 2021 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome to search all claims.  The traversal was not found persuasive because: as evidenced by the differences in classifications, a search of all claims would impose an additional serious burden on the office.  The requirement is still deemed proper and is therefore made FINAL.
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 12 November 2021.

Drawings
The drawings received on 17 December 2019 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2109/044634 A1 in view of Bao (U.S. Pat. 6,596,569).  A machine translation of WO ‘634 was relied upon for analysis.
Regarding claims 1 and 8, WO ‘634 discloses a laminate structure attached to a glass substrate as shown in FIG. 1, reproduced below.

    PNG
    media_image1.png
    243
    530
    media_image1.png
    Greyscale

In the figure, 18 is a resin layer, 16 is a base film, 20 is an adhesive layer, and 12 is a substrate.  See p. 2, ninth paragraph and p. 3, first full paragraph of the translation.  Base film 16 is preferably polyethylene terephthalate, reading on a plastic substrate and meeting the limitation of claim 8, see p. 3, second full paragraph.  Substrate 12 is preferably a glass plate, see p. 3, fifth full paragraph.  The adhesive layer 20 has an adhesion strength of preferably 0.01 to 10 N/25 mm, see p. 4, fifth full paragraph.  Alternately, the adhesion strength can be more than 10 N/25mm and can be reduced by light irradiation.  In the example on p. 4, sixth full paragraph, the adhesive layer has an adhesive strength of 15.2 N/25mm (1550 gf/25mm) to glass before UV radiation and is reduced to 0.07 N/25mm (7.1 gf/25mm) after radiation to allow for easy separation of the substrate from the other layers.  The initial adhesive value is within the claimed range of 200 to 2000 gf/25mm.
WO ‘634 does not specify the Young’s modulus of the adhesive layer.
Bao teaches a lamination method for thin film transistors in which plies are laminated with a solid adhesive polymer with a low elastic modulus, see abstract.  The adhesive has a modulus of less than 50 MPa, see col. 4, line 66 through col. 5, line 9.  
WO ‘634 and Bao are analogous because they are similar in structure and function, as each describes adhering PET to a substrate using a pressure-sensitive adhesive.  The structures are used for wafers.  It would have been obvious to have used an adhesive with a low modulus as the adhesive layer because Bao teaches that low modulus adhesives can conform to the adjacent layers forming an intimate bond.  The adhesive modulus should be lower than the substrate modulus, which is to say that the adhesive should be more flexible than the substrate (see Bao at col. 5, lines 20-27).
Regarding claims 2-4, In the example on p. 4, sixth full paragraph of WO ‘634, the adhesive layer has an adhesive strength of 15.2 N/25mm (1550 gf/25mm) to glass before UV radiation and is reduced to 0.07 N/25mm (7.1 gf/25mm) after radiation to allow for easy separation of the substrate from the other layers.  The final adhesive value is within the claimed range of less than or equal to 30 gf/25mm as in claim 2, less than or equal to 20 gf/25mm as in claim 3, and less than or equal to 10 gf/25mm as in claim 4.
Regarding claims 5-6, WO ‘634 teaches that the adhesive layer has a thickness of most preferably from 5 to 35 microns, see p. 4, fifth full paragraph.  This overlaps the claimed range of from 1 to 9 microns as in claim 6 and less than 10 microns as in claim 5.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Similarly, Bao teaches the adhesive thickness to be from 0.5 to 100 microns, see col. 5, lines 8-9.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO ‘634 and Bao as applied above, and further in view of Richter (U.S. Pat. 8,951,886).
Regarding claim 7, WO ‘634 and Bao are relied upon as described above.  Each reference teaches that the PET layer may be initially formed over a glass layer with a bonding layer between them, see WO ‘634 at p. 3, first full paragraph and Bao at col. 5, lines 40-62.  However, in these references, the PET layer is removed from the glass layer prior to adhering to a substrate.
Richter describes separating a layer system comprising a wafer, see title and abstract.  As shown in FIG. 1 and described at col. 19 lines 25-61, the wafer laminate prior to separation includes glass layer 1 bonded to an elastomer layer 2, bonded to a separating layer 3 in contact with wafer 4, 5.  See also col. 19, line through col. 20, line 6.  Glass is used to provide a wafer with high mechanical strength, see col. 8, lines 36-50.
Richter, Bao, and WO ‘634 are analogous because they each describe wafer laminates.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have employed a glass layer along with the PET polymer substrate to 

Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott R. Walshon/           Primary Examiner, Art Unit 1759